Citation Nr: 0902167	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Waco, Texas in which the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective February 28, 
2005.  The appellant, who had active service from September 
1996 to September 2000 and February 2002 to February 2005, 
appealed the assigned rating to the BVA.  
 
For procedural purposes, the Board observes that after the RO 
in Waco, Texas issued the rating decision on appeal, the 
appellant apparently moved from Texas to Kansas; and his 
claims file was transferred in July 2005 to the RO in 
Wichita, Kansas. See July 2005 notice of permanent transfer.  
In response to the appellant's notice of disagreement, the RO 
in Wichita, Kansas issued the January 2006 Statement of the 
Case and a September 2006 Supplemental Statement of the Case.  
The Wichita RO then certified the appellant's appeal to the 
BVA for further review.

The appellant testified at a July 2006 hearing before a 
Decision Review Officer at the RO.  In addition, he testified 
during a Video Conference hearing before the undersigned 
Veterans Law Judge in May 2007.  Thereafter, the Board 
remanded the case for further development in July 2007.  The 
requested development has been completed; and the case has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record indicates that, at worst, 
the appellant manifests Level I hearing in the left ear and 
Level I hearing in the right ear.


CONCLUSION OF LAW

The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to an 
initial compensable disability rating for his service-
connected bilateral hearing loss, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board observes that prior to the initial 
adjudication of the appellant's claim, a letter dated in 
March 2005 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his (then) service 
connection hearing loss claim.  The March 2005 letter 
informed the appellant that additional information or 
evidence was needed to support his initial service connection 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  Subsequent to the granting of his service connection 
claim, the appellant was also provided additional VCAA 
notices as to what was necessary for the grant of an initial 
compensable disability rating. See September 2005 and January 
2008 letters from VA to the appellant.  Thereafter, the 
appellant's claim was readjudicated; and the appellant was 
provided a Statement of the Case and two (2) Supplemental 
Statements of the Case explaining the readjudication of his 
claim. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
available private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
shows that the appellant was afforded two VA examinations in 
January 2006 and April 2008 in connection with his bilateral 
hearing loss claim. 38 C.F.R. § 3.159(c)(4).  

Also for the record, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (the "Court") recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's service connection bilateral hearing loss claim 
was granted and a disability rating and effective date were 
assigned in the April 2005 rating decision on appeal.  Thus, 
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged. See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. 
§ 5103(a) in regards to this now increased rating claim was 
harmless.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
appellant's service-connected bilateral hearing loss.  As 
such, any question as to the appropriate effective date to be 
assigned to this claim is rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  Therefore, 
since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

B.  Law and Analysis

As set forth in the Introduction section above, the RO 
granted service connection for bilateral hearing loss in the 
April 2005 rating decision on appeal and assigned a 
noncompensable evaluation effective February 28, 2005 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, 
the appellant asserts error as to the assigned rating as he 
contends that his hearing loss is much worse than 
contemplated as it affects his ability to function under the 
ordinary conditions of daily life. July 2006 and May 2007 
hearing transcripts.  In addition, the appellant argues that 
an increased rating is warranted on the basis that his 
bilateral hearing loss has impeded his employability in that 
it has prevented him from obtaining employment in areas other 
than capitalized labor because (1) he is either unable to 
pass the hearing tests required for the employment positions 
he seeks or (2) potential employers are fearful of 
aggravating his hearing loss. Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the appellant is entitled to 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   



VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000-Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
the assignment of a compensable evaluation for the 
appellant's bilateral hearing loss.  Specifically, the Board 
observes that the appellant was afforded a VA audiological 
examination in January 2006.  The following audiometric 
puretone thresholds were reported at that time: 

HERTZ
1000
2000
3000
4000
Average
LEFT
10
10
55
80
38.75
RIGHT
0
15
45
70
32.50

The average hearing loss for the left ear was reported as 
38.75 decibels [10 + 10 + 55 + 80 = 155/4= 38.75]; and the 
average hearing loss for the right ear was reported as 32.50 
decibels [0 + 15 + 45 + 70 = 130/4 = 32.50].  Speech 
recognition scores on the Maryland CNC were noted as 94 
percent for the left ear and 96 percent for the right ear. 
January 2006 VA examination report, p. 3. 

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, the Board observes that percentages of 
discrimination ranging from zero to 41 with a speech 
discrimination score ranging from 92 to 100 results in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  These results reveal that the 
appellant's left ear hearing loss would be calculated to fall 
within a numeric designation of I and his right ear hearing 
loss would also be calculated to each fall within a numeric 
designation of I for purposes of determining a percentage 
evaluation for hearing impairment under Diagnostic Code 6100 
(Table VII).  Utilizing these designations, the appellant's 
bilateral hearing loss as of January 2006 resulted in the 
assignment of a noncompensable disability evaluation.  

A review of the appellant's claims file reveals that the 
appellant was afforded a second VA audiological examination 
in April 2008 after reporting that he felt his service-
connected hearing loss had worsened. See July 2007 BVA 
decision.  At that time, a VA audiologist performed an 
audiological examination and reviewed the appellant's claims 
file.  The appellant's audiological examination revealed the 
following: 

HERTZ
1000
2000
3000
4000
Average
LEFT
15
15
65
90
46.25
RIGHT
10
20
50
70
37.50

The average hearing loss for the left ear was reported as 
46.25 decibels [15 +15 + 65 + 90 = 185/4= 45]; and the 
average hearing loss for the right ear was reported as 37.50 
decibels [10 + 20 + 50 + 70 = 150/4 = 37.50].  Speech 
recognition scores on the Maryland CNC were noted as 94 
percent for the left ear and 94 percent for the right ear.  

Again, utilizing the mechanical application of the rating 
schedule in accordance with Table VI of the Schedule for 
Rating Disabilities, percentages of discrimination ranging 
from 42 to 49 decibels with a speech discrimination score 
ranging from 92 to 100 results in a numeric designation of I 
for hearing impairment. See 38 C.F.R. 
§ 4.85, Table VI.  Additionally, percentages of 
discrimination ranging from zero to 41 decibels with speech 
discrimination scores ranging from 92 to 100 result in a 
numeric designation of I for hearing impairment.  As such, 
the appellant's left ear hearing loss is calculated to fall 
within a numeric designation of I and his right ear hearing 
loss also falls within a numeric designation of I for 
purposes of determining a percentage evaluation for hearing 
impairment under Diagnostic Code 6100 (Table VII).  Utilizing 
these designations, the appellant's hearing loss results 
continue to reflect the assignment of a noncompensable 
disability evaluation.  

Thus, based upon the appellant's January 2006 and April 2008 
VA audiological examinations, the Board finds that the 
appellant's bilateral hearing loss has  properly been 
assigned a noncompensable evaluation under Diagnostic Code 
6100. See also February 2006 private audiological findings 
(the appellant's puretone decibel losses were reported to be 
similar to decibel losses exhibited during his January 2006 
and April 2008 VA examinations; however, no speech 
recognition scores were provided in the February 2006 private 
report).  

In making the above-referenced determination, the Board has 
considered the appellant's statements that his service-
connected bilateral hearing loss affects his ability to 
function under the ordinary conditions of daily life and that 
it has impeded his employability.  While the Board 
acknowledges that it is clear from the record that the 
veteran experiences some hearing loss, VA cannot compensate 
for lost past potential employment opportunities.  At 
present, the objective medical evidence has not shown that 
the appellant's service-connected hearing loss has increased 
to a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85. See also 
April 2008 VA examination report (the appellant was advised 
that he is eligible for hearing aids though VA and that such 
aids might help with his hearing loss; however, the appellant 
indicated that he was uncertain as to whether he is 
interested in hearing aids at this time); VA medical records 
dated from December 2005 to December 2006 (while medical 
records note the appellant's report of employment 
difficulties, such difficulties were connected to several 
medical disorders and not just the appellant's hearing loss); 
May 2006 letter from a VA Vocational and Rehabilitation 
Counselor to the appellant (the appellant was advised that 
his Vocational Rehabilitation and Employment services claim 
was being suspended due to the appellant's failure to 
complete his vocational evaluation).  




The Board has also considered the application of 38 C.F.R. § 
4.86 [exceptional patterns of hearing impairment].  However, 
the appellant's bilateral hearing loss does not meet the 
criteria under that section.  The appellant's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule. See Lendenmann, supra, 3 
Vet. App. at 349.  Here, a mechanical application of the 
schedule establishes a noncompensable disability evaluation 
under Diagnostic Code 6100.  The Board thus finds that the 
appellant's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100; 
and concludes that the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for bilateral hearing loss.  Thus, the appellant's claim for 
a compensable rating for bilateral hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the appellant that his bilateral hearing loss has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization. See 
Vocational Rehabilitation and Employment services folder.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

An initial (compensable) disability rating for bilateral 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


